Case 6:20-cv-01210 Document 1-17 Filed 12/31/20 Page 1 of 9




        EXHIBIT Q
                                              Case 6:20-cv-01210 Document 1-17 Filed 12/31/20 Page 2 of 9
                                   Analysis of Infringement of U.S. Patent No. 8,676,538 by MediaTek Inc. and MediaTek USA, Inc.
                                                                 (Based on Public Information Only)

        Plaintiff Ocean Semiconductor LLC (“Ocean Semiconductor”), provides this preliminary and exemplary infringement analysis with respect to infringement of U.S.
Patent No. 8,676,538, entitled “ADJUSTING WEIGHTING OF A PARAMETER READING TO A FAULT DETECTION BASED ON A DETECTED FAULT” (the “’538
patent) by MediaTek Inc. and MediaTek USA, Inc. (“MediaTek”). The following chart illustrates an exemplary analysis regarding infringement by Defendant MediaTek’s
semiconductor products, systems, devices, components, integrated circuits, and products containing such circuits, fabricated or using PDF Solutions, Inc.’s (“PDF Solutions”)
platforms, and/or framework, including PDF Solutions’ software and APC system, including the Exensio platform hardware and/or software (collectively, “Exensio”) and/or
other APC system and platform hardware and/or software. Such products include, without limitation, mobile devices (e.g., Helio G, Helio A, Helio P, Helio X, mid-range 4G
devices, and Google Mobile Services express devices), tablet products (e.g., MiraVision), internet of things devices (e.g., i500, i350, i300A, i300B, MT3620, MT2625,
MT2621, MT2601, MT2523G, MT2523D, MT2511, MT6280, MT2502, MT5931, MT3332, MT 2503, MT3333, MT3303, MT3337, and MT3339), automotive devices (e.g.,
Autus I20 (MT2712) devices, Autus R10 (MT2706) devices, and Autus T10 (MT2635) devices), networking and broadband devices (e.g., MediaTek T750 MT7688A,
MT7628K/N/A, MT7623N/A, MT7622, MT7621A/N, MT7620N/A, RT3662, RT3883, MT7688K, MT5932, MT8167S, MT7686, MT7682, MT7697H/HD, MT7681,
MT7687F, MT7697, MT7697D, MT7601E, MT7601U, MT7603E, MT7603U, MT7610E, MT7610U, MT7612E, MT7612U, MT7615, MT7615B, MT7615S, MT7662E,
MT7662U, MT7668, RT3062, RT3070, RT3562, RT3573, RT3593, RT5370, RT5572, RT5592, MT3729, MT7601, MT7610, MT7630, RT5372, RT539x, RT8070, RT2870,
RT2890, RT309x, RT3290, RT3370, RT3572, RT2070, RT2760, RT2770, RT2790, and RT2860), and home devices (e.g., MT8516 SoM, MT8516, MT8507, MT8502,
MediaTek C4X Development Kit for Amazon AVS, MT8516 2-Mic Development Kit for Amazon AVS, MT8516, MT8693, MT8685, MT8581, MT8580, MT8563,
MT8553, MT1389/G, MT1389/J, MT1389/Q, S900 (MT9950), MT9613, MT9685, MT9602, MT5592, MT5582, MT5596, MT5597, MT5580, MT5561, MT5505, MT5398,
MT5396, MT1959, MT1887, MT1865, MT1862, and MT1398), and similar systems, products, devices, and integrated circuits including, for example, products manufactured
at 16nm technology node (collectively, the “’538 Infringing Instrumentalities”).

        The analysis set forth below is based only upon information from publicly available resources regarding the ’538 Infringing Instrumentalities, as MediaTek has not
yet provided any non-public information.

        Unless otherwise noted, Ocean Semiconductor contends that MediaTek directly infringes the ’538 patent in violation of 35 U.S.C. § 271(g) by using, selling, and/or
offering to sell in the United States, and/or importing into the United States, the ’538 Infringing Instrumentalities. The following exemplary analysis demonstrates that
infringement. Unless otherwise noted, Ocean Semiconductor further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. § 271(b) in
conjunction with other evidence of liability.

        Unless otherwise noted, Ocean Semiconductor believes and contends that each element of each claim asserted herein is literally met through MediaTek’s provision or
importation of the ’538 Infringing Instrumentalities. However, to the extent that MediaTek attempts to allege that any asserted claim element is not literally met, Ocean
Semiconductor believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of the ’538 Infringing
Instrumentalities, Ocean Semiconductor did not identify any substantial differences between the elements of the patent claims and the corresponding features of the ’538
Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the ’538 Infringing Instrumentalities performs at least substantially the same
function in substantially the same way to achieve substantially the same result as the corresponding claim element.


                                                                                      1
                                              Case 6:20-cv-01210 Document 1-17 Filed 12/31/20 Page 3 of 9
        Ocean Semiconductor notes that the present claim chart and analysis are necessarily preliminary in that Ocean Semiconductor has not obtained substantial discovery
from MediaTek nor has MediaTek disclosed any detailed analysis for its non-infringement position, if any. Further, Ocean Semiconductor does not have the benefit of claim
construction or expert discovery. Ocean Semiconductor reserves the right to supplement and/or amend the positions taken in this preliminary and exemplary infringement
analysis, including with respect to literal infringement and infringement under the doctrine of equivalents, if and when warranted by further information obtained by Ocean
Semiconductor, including but not limited to information adduced through information exchanges between the parties, fact discovery, claim construction, expert discovery,
and/or further analysis.




                                                                                     2
                                               Case 6:20-cv-01210 Document 1-17 Filed 12/31/20 Page 4 of 9


        USP 8,676,538                                                        Infringement by the ’538 Accused Instrumentalities


1. A method comprising:           To the extent that the preamble of Claim 1 is a limitation, PDF Solutions’ Exensio performs in a computer a fault detection analysis relating
                                  to a processing of a workpiece.
performing in a computer a
fault detection analysis relating For example, Exensio includes a software module for Fault Detection and Classification (FDC), as shown below:
to a processing of a workpiece;
                                  “Exensio –Control is a scalable Fault Detection and Classification (FDC) software solution that controls semiconductor manufacturing
                                  equipment and processes. Exensio-Control allows manufacturers to accurately detect and identify process or tool problems that arise during
                                  production, in real-time.

                                     •   Wide data acquisition capabilities — Exensio –Control acquires all the equipment and logistics data for FDC analysis, in any format
                                         and from any source (Interface A, databases, SECS/HSMS, automation, files, etc.)
                                     •   Advanced analysis capabilities — Exensio –Control includes signal transformation and summarization, univariate SPC, multivariate
                                         fault detection and classification functions, plus meta-analysis based on indicators. In addition, Exensio –Control provides off-line
                                         and historical analysis capabilities to test FDC control strategies before deployment.
                                     •   Real-time alarms and events management — Exensio –Control centralizes and assesses events and alarms to trigger the appropriate
                                         action. Equipment alarms and events are overlaid with trace and univariate SPC charts and can be analyzed in conjunction with FDC
                                         alarms. … ”

                                 See Exensio Control, available at http://www.pdf.com/Exensio-Control (last visited Oct. 12, 2020).

                                 As a further example, the Exensio platform is “designed to enable real-time rapid diagnosis and understanding of key manufacturing and test
                                 metrics during both inline and end-of-line wafer processing,” and “enable[s] predictive and proactive optimization decisions for process
                                 control, process adjustments, PM scheduling, tool corrective actions, wafer dispatching, and wafer level and final test.” See PDF Solutions
                                 Inc.’s Form 10-K (filed Mar. 10, 2020) at 6, available at http://ir.pdf.com/static-files/fb23407a-dfbc-489f-adb1-ac54e83102ad (last visited
                                 Oct. 12, 2020) (“2020 Form 10-K”).

determining in a said computer Exensio determines in the computer a relationship of a parameter relating to said fault detection analysis to a detected fault.
a relationship of a parameter
                                 As an example, the Exensio System is adapted to receive monitor and identify a fault condition covering various process parameters of the
relating to said fault detection
                                 processing tool:
analysis to a detected fault;
                                 “● Exensio Control – This software provides failure detection and classification (or FDC) capabilities for monitoring, alarming and control of
                                 manufacturing tool sets. These capabilities include proprietary data collection and analysis of tool sensor trace data and summary indicators
                                 designed to rapidly identify sources of process variations and manufacturing excursions. When used together with Exensio Yield and related
                                 modules, the accretive data mining and correlation capabilities are designed to enable identification of tool level sources of yield loss and
                                 process variation that impact end of line product yield, performance and reliability.”
                                                                                       3
              Case 6:20-cv-01210 Document 1-17 Filed 12/31/20 Page 5 of 9


See 2020 Form 10-K at 7.

As a further example, Exensio collects data related to, e.g., equipment parameters, as shown below:




See S1.2—Exensio Platform, 16th Annual PDF Solutions Users Conference (Oct. 15, 2019) at 11, available at
http://www.pdf.com/upload/File/Investors/PUG2019/S1.2%20PUG2019_ExensioPlatform_SaidAkar.pdf (“S1.2—Exensio Platform
Presentation”) (last visited Apr. 30, 2020) (annotated).

As a further example, Exensio uses algorithms and a Single Machine Learning Pipeline to model processes for fault detection and
classification, as shown below:




                                                     4
             Case 6:20-cv-01210 Document 1-17 Filed 12/31/20 Page 6 of 9




See S1.3— Machine Learning in Exensio, 16th Annual PDF Solutions Users Conference (Oct. 15, 2019) at 23, available at
http://www.pdf.com/upload/File/Investors/PUG2019/S1.3%20PUG2019_AISolutions_JeffDavid.pdf (“S1.3—Machine Learning in
Exensio”) (last visited Oct. 12, 2020).

As a further example, the Maestria FDC platform produced by PDF Solutions performs fault detection and classification using univariate and
multivariate models, as shown below:




                                                    5
                                                Case 6:20-cv-01210 Document 1-17 Filed 12/31/20 Page 7 of 9




                                  See “Usage of Hercules inside commercial FDC System Maestria,” (“Hercules Maestria Presentation”) at 11, available at
                                  https://www.plasmetrex.com/ref/workshop/2007/foeh.pdf (last visited Oct. 12, 2020).

adjusting in said computer a      Exensio adjusts in the computer a weighting of said parameter based upon said relationship of said parameter to said detected fault.
weighting of said parameter
                                  For example, Exensio uses “[o]ne-step parameter screening with advanced diagnostics to drive response correlations to feedback to tool
based upon said relationship of   control (dynamic SPC) for yield, device parametrics, and metrology”
said parameter to said detected
fault; and                        See https://www.pdf.com/products/exensio-analytics-platform/modules/process-control/ (last visited Oct. 12, 2020).

                                  As a further example, Exensio performs “[a]utomated detection of excursion events with FDC tool sensor level diagnostics and drilldown to
                                  perform process and metrology shifts, parametric drift, preventative maintenance and consumable event detection.”

                                  See id.

                                  As a further example, Exensio “[i]dentifies what is a nuisance defect and what is a critical defect and adjust[s] accordingly,” as shown below:

                                  “Find the Source of Critical Defects Quickly and Easily

                                                                                        6
                                             Case 6:20-cv-01210 Document 1-17 Filed 12/31/20 Page 8 of 9

                               Exensio Foundry collects all fab sensor data together in a common semantic database making it simple to connect data together to drive
                               actionable insights. Defect wafer maps from the fab can be linked to actual defect images. Identify which equipment causes more defects.
                               Identify what is a nuisance defect and what is a critical defect and adjust sensitivity accordingly. That is the power of Exensio Foundry.”

                               See https://www.pdf.com/products/exensio-analytics-platform/products/exensio-foundry/ (last visited Oct. 12, 2020).

                               As a further example, one of PDF Solutions’ own patents discloses “adjust[ing] the process parameters of the established fabrication process”
                               in response to the identification of systematic defects. See U.S Patent 7,739,065 at 4:65-5:5.


performing in said computer the Exensio performs in the computer fault detection analysis relating to processing of a subsequent workpiece using adjusted weighting.
fault detection analysis relating
                                  For example, Exensio’s FDC analysis uses “comparison and analysis to a golden tool or known good tool/chambers,” as shown below:
to processing of a subsequent
workpiece using said adjusted
weighting.




                               See https://www.pdf.com/products/exensio-analytics-platform/modules/process-control/ (last visited Oct. 12, 2020).

                               As another example, the Exensio System adjusts processing of the processing tool by updating recipe tables and processing/tool parameters in
                               response to the presence of a fault condition:




                                                                                     7
              Case 6:20-cv-01210 Document 1-17 Filed 12/31/20 Page 9 of 9




See PDF Solutions, “Cognitive End to End Analytics for Semiconductor Manufacturing: A Smart Testing Application” (Oct. 30, 2019) at 20,
available at http://liralingerie.com/nldfpd/end-to-end-analytics.html (Last visited Apr. 30, 2020) (“Cognitive End to End Analytics
Presentation”) (annotated).

As a further example, the Maestria FDC system also produced by PDF Solutions “focuses on real-time (on-line) detection of manufacturing
equipment parameter excusion,” as shown below:

“The PDF Solutions maestria® FDC tool focuses on real-time (on-line) detection of manufacturing equipment parameter excursion and also
provides valuable data for further analysis. The data is collected, analyzed and stored in a mixed architecture: distributed for local efficient
fault detection, and centralized for fab wide data consolidation and correlation with other product data.”

See “Bosch Selects FDC Solution from PDF Solutions,” available at https://www.nbcnews.com/id/wbna40698254 (last visited Oct. 12,
2020). See also maestria® Support & Maintenance Terms, available at https://www.pdf.com/wp-content/uploads/2020/03/maestria-
Maintenance-and-Support-2008-0731.pdf (last visited Oct. 12, 2020).




                                                       8
